                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

JAVIER A. MOLINA, and other
similarly           situated
individuals   and  JUAN   F.
FLORES, and other similarly
situated individuals,

          Plaintiffs,

v.                             Case No:    2:18-cv-771-FtM-29UAM

CULINARY EXPERTS, INC. and
MOUHSINE            LAHLIL,
individually,

          Defendants.


                        OPINION AND ORDER

     This matter is before the Court on consideration of the

Magistrate Judge’s Report and Recommendation (Doc. #20), filed

March 26, 2019, recommending that the Joint Motion for Entry of

Order Approving Settlement and Dismissing Case With Prejudice

(Doc. #18) be granted in part and denied in part.       On April 3,

2019, the parties filed a Joint Notice of No Objection (Doc. #21).

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.       28 U.S.C. §

636(b)(1); Williams v. Wainwright, 681 F.2d 732 (11th Cir. 1982),

cert. denied, 459 U.S. 1112 (1983).       In the absence of specific

objections, there is no requirement that a district judge review
factual findings de novo, Garvey v. Vaughn, 993 F.2d 776, 779 n.9

(11th Cir. 1993), and the court may accept, reject or modify, in

whole or in part, the findings and recommendations.               28 U.S.C. §

636(b)(1).    The district judge reviews legal conclusions de novo,

even in the absence of an objection.               See Cooper-Houston v.

Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro

Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993),

aff’d, 28 F.3d 116 (11th Cir. 1994) (Table).

     The   Magistrate     Judge   recommends   approval    of    the    parties

Settlement Agreement and Release of FLSA Claims, and for dismissal

of the case.     The Magistrate Judge recommends denying the request

to   retain    jurisdiction      over   enforcement   of   the     settlement

agreement.     After conducting an independent examination of the

file and upon due consideration of the Report and Recommendation,

the Court accepts the Report and Recommendation of the magistrate

judge.

     Accordingly, it is now

     ORDERED:

     1.    The   Report    and    Recommendation   (Doc.   #20)    is    hereby

adopted and the findings incorporated herein.

     2.    The parties' Joint Motion for Entry of Order Approving

Settlement and Dismissing Case With Prejudice (Doc. #18) is granted

except as to the request to retain jurisdiction, and the Settlement

Agreement and Release of FLSA Claims (Docs. #18-1, #18-2) is



                                    - 2 -
approved as a fair and reasonable resolution of a bona fide

dispute.

     3.    The Clerk shall enter judgment dismissing the case with

prejudice and the Court will not retain jurisdiction, terminate

all deadlines and motions, and close the file.

     DONE and ORDERED at Fort Myers, Florida, this   4th   day of

April, 2019.




Copies:
Hon. Douglas N. Frazier
United States Magistrate Judge

Counsel of Record
Unrepresented parties




                                 - 3 -
